        Case 1:20-cv-00292-JPW Document 90 Filed 02/17/21 Page 1 of 1




              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
PACE-O-MATIC, INC.,                      :    Civil No. 1:20-CV-00292
                                         :
            Plaintiff,                   :
                                         :
            v.                           :
                                         :
ECKERT, SEAMANS CHERIN &                 :
MELLOTT, LLC,                            :
                                         :
            Defendant.                   :    Judge Jennifer P. Wilson

                                     ORDER

      AND NOW, on this 17th day of February, 2021, IT IS ORDERED THAT:

on or before February 26, 2021, Defendant shall file a motion to dismiss

Plaintiff’s motion for preliminary injunction as moot with supporting

documentation. Once filed, this motion shall follow the briefing schedule provided

by the Local Rules.

                                      s/ Jennifer P. Wilson
                                      JENNIFER P. WILSON
                                      United States District Court Judge
                                      Middle District of Pennsylvania
